Broyles, C. J.
(After stating the foregoing facts.) Although the trial judge in his order stated that he sustained the “general” demurrer, an inspection of -the order and the demurrer clearly shows that the only effect of the order was to strike from the petition certain items of the account sued for, and to leave the suit, as to some of the items sued for, still pending in the court. It follows, that the order sustaining the so-called general demurrer was not a final judgment- in the case, and the motion of the defendant in error to dismiss the bill of exceptions is granted.

Writ of error dismissed.


Lulce and Bloodworth, JJ., concur.